 HOLIDAY INN SOUTHHolly's Inc., d/b/a Holiday Inn South and Local 235,Hotel and Restaurant Employees and BartendersInternational Union, AFL-CIO. Case 7 CA 15716March 20, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND MURPHYUpon a charge filed on October 31, 1978, by Local235, Hotel and Restaurant Employees and Bartend-ers International Union, AFL CIO, herein called theUnion, and duly served on Holly's Inc., d/b/a Holi-day Inn South, herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 7, issued a com-plaint on November 7, 1978, against Respondent, al-leging that Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charge, complaint,and notice of hearing before an Administrative LawJudge were duly served on the parties to this proceed-ing.With respect to the unfair labor practices, the com-plaint alleges in substance that on October 3, 1978,following a Board election in Case 7-RC-14971, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate' and that commencingon or about October 20, 1978, and at all times there-after, Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union asthe exclusive bargaining representative and to furnishrelevant and necessary bargaining information, al-though the Union has requested and is requesting itto do so. On November 17, 1978, Respondent filed itsanswer to the complaint admitting in part, and deny-ing in part, the allegations in the complaint.On December 27, 1978, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on January I 1,1979, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent did notfile a response to Notice To Show Cause, and there-i Official notice is taken of the record in the representation proceeding,Case 7-RC- 14971, as the term "record" is defined in Secs. 102.68 and102.69(g) of the NLRB Rules and Regulations and Statements of Procedure,senes 8. as amended. See LTV Eleclrosyszems, Inc.. 166 NLRB 938 (1967),enfd. 388 F.2d 683 (4th Cir. 1968): Golden Age Beverage Co.. 167 NLRB 151(1967), enfd. 415 F.2d 26 (5th Cir. 1969); Intertype Co. .Penello, 269F.Supp. 573 (D.C.Va.. 1967); Follett Corp.. 164 NLRB 378 (1967). enfd. 397F.2d 91 (7th Cir. 1968): Sec. 9(d) of the NLRA, as amendedfore the allegations in the Motion for Summary Judg-ment stand uncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondent, in sub-stance, denies the validity of the Union's certification,based on its contention that the Union was at no timethe duly designated exclusive bargaining representa-tive of an appropriate unit of employees. Counsel forthe General Counsel in his Motion for SummaryJudgment argues that Respondent is attempting torelitigate issues which were or could have been liti-gated in the representation case. We agree with theGeneral Counsel.A review of the record in Case 7-RC-14971 showsthat the Union sought a unit limited to "all house-keeping persons" at Respondent's Wyoming, Michi-gan, establishment, while Respondent contended thatonly a unit including its front desk personnel andyardman with the housekeeping employees was ap-propriate. On the basis of the hearing record, the Re-gional Director, on August 10, 1978, issued his Deci-sion and Direction of Election in which he foundappropriate the unit sought by the Union. Thereafter,on August 21, 1978, Respondent filed a timely requestfor review of the Regional Director's Decision andDirection of Election in which it reiterated to theBoard its position taken before the Regional Director.On September 7, 1978, the Board denied the requestas raising no substantial issues warranting review.In the election conducted on September 8, 1978,the tally of ballots disclosed seven votes for and sixagainst the Union, leaving determinative the twochallenged ballots.2Thereafter, on September 15,1978, the parties signed a Stipulation on ChallengedBallots which was approved by the Regional Directoron September 22, 1978. The stipulation provided, in-ter alia, that the two challenged ballots be openedand counted as those of eligible employee voters. OnSeptember 22, 1978, after opening and counting thetwo challenged ballots, a revised tally of ballots wasprepared and served on the parties. This final tallyshowed that there were eight votes for and sevenvotes against the Union, and no challenged ballots.Thereafter, on October 3, 1978, in view of the factthat the Union received a majority of the votes cast,2 On September 15, 1978, the Union filed timely objections to the election,which were withdrawn on September 26, 1978.241 NLRB No. 28235 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Acting Regional Director certified the Union asthe exclusive representative of the employees in theunit found appropriate.3It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceedingsAll issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or previ-ously unavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Michigan corporation, with its prin-cipal office and place of business in Wyoming, Michi-gan, is engaged in the operation of motels and restau-rants providing food, beverages, and lodging servicesto the general public at various locations. Its facilityin Wyoming, Michigan, known as Holiday Inn South,is the only installation involved herein. During thecalendar year ending December 31, 1977, a represent-ative period, Respondent, in the course and conductof said business operations, sold food, beer, liquor,and related items and provided lodging services, thegross revenue of which exceeded $500,000. Duringthis same period of time, Respondent purchased andreceived at its Holiday Inn South location in excess of$50,000 indirectly from points located outside theState of Michigan.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act and that it willeffectuate the policies of the Act to assert jurisdictionherein.On November 30, 1978, the Regional Director issued an order correctingCertification of Representative in which an inadvertent and minor error inRespondent's address was corrected.'See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941):Board's Rules and Regulations, Secs. 102.67(f) and 102.69(c).11. THE LABOR ORGANIZATION INVOLVEDLocal 235, Hotel and Restaurant Employees andBartenders International Union, AFL-CIO, is a labororganization within the meaning of Section 2(5) of theAct.III. THE UNFAIR I.ABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time housekeepingemployees including maids employed by the Em-ployer at its facility located at 250 28th Street,S.W., Wyoming, Michigan; but excluding res-taurant employees, bakery employees, yardman,front desk clerk-porters, front desk clerk-inn-keeper aides, front desk clerk-night auditors, of-fice clerical employees, guards, housekeeper,assistant housekeeper, head maintenance man,guards, other supervisors as defined in the Act,and all other employees.2. The certificationOn September 8, 1978, a majority of the employeesof Respondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 7, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on October 3, 1978, and the Union contin-ues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about October 5, 1978, and atall times thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the employ-ees in the above-described unit and to furnish it withrelevant and necessary bargaining information con-cerning the employees in the above-described unit,including, but not limited to, the employees' names,classifications, rates of pay, and dates of hire. Com-mencing on or about October 20, 1978, and continu-ing at all times thereafter to date, Respondent hasrefused, and continues to refuse, to recognize and bar-236 HOLIDAY INgain with the Union as the exclusive representativefor collective bargaining of all employees in said unitand to furnish relevant and necessary bargaining in-formation.Accordingly, we find that Respondent has, sinceOctober 20, 1978, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appropri-ate unit and to furnish relevant and necessary bar-gaining information, and that, by such refusal,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section 1, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit and, if an understanding is reached,embody such understanding in a signed agreementand furnish relevant and necessary bargaining infor-mation concerning the appropriate unit, including,but not limited to, the employees' names, classifica-tions, rates of pay, and dates of hire.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultry Company, Inc., 136 NLRB785 (1962); Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817 (1964); BurnettConstruction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:237CONCLUSIONS OF LAW1. Holly's Inc., d/b/a Holiday Inn South, is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Local 235, Hotel and Restaurant Employeesand Bartenders International Union, AFL-CIO, is alabor organization within the meaning of Section 2(5)of the Act.3. All full-time and regular part-time housekeepingemployees, including maids, employed by the Em-ployer at its facility located at 250 28th Street, S.W.,Wyoming, Michigan; but excluding restaurant em-ployees, bakery employees, yardman, front deskclerk-porters, front desk clerk-innkeeper aides, frontdesk clerk-night auditors, office clerical employees,guards, housekeeper, assistant housekeeper, headmaintenance man, guards, other supervisors as de-fined in the Act, and all other employees, constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act.4. Since October 3, 1978. the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about October 20, 1978, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By refusing to furnish relevant and necessary in-formation concerning said employees, including, butnot limited to, the employees' names, classifications,rates of pay, and dates of hire, Respondent has en-gaged in and is engaging in an unfair labor practicewithin the meaning of Section 8(a)(5) of the Act.7. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(l) of the Act.8. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela- DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions Board hereby orders that Respondent, Holly'sInc., d/b/a Holiday Inn South, Wyoming, Michigan,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Local 235, Hotel andRestaurant Employees and Bartenders InternationalUnion, AFL-CIO, as the exclusive bargaining repre-sentative of its employees in the following appropri-ate unit:All full-time and regular part-time housekeepingemployees including maids employed by the Em-ployer at its facility located at 250 28th Street,S.W., Wyoming, Michigan; but excluding res-taurant employees, bakery employees, yardman,front desk clerk-porters, front desk clerk-inn-keeper aides, front desk clerk-night auditors, of-fice clerical employees, guards, housekeeper,assistant housekeeper, head maintenance man,guards, other supervisors as defined in the Act,and all other employees.(b) Refusing to furnish relevant and necessary bar-gaining information concerning employees in theabove-described unit, including, but not limited to.the employees' names, classifications, rates of pay,and dates of hire.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment and, if an understand-ing is reached, embody such understanding in asigned agreement and upon request furnish relevantand necessary bargaining information concerning em-ployees in the aforesaid appropriate unit, including,but not limited to, the employees' names, classifica-tions, rates of pay, and dates of hire.(b) Post at its Wyoming, Michigan, facility copiesof the attached notice marked "Appendix."5Copiesof said notice, on forms provided by the RegionalDirector for Region 7, after being duly signed by Re-spondent's representative, shall be posted by Respon-dent immediately upon receipt thereof, and be main-'In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals. the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."tained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Local235, Hotel and Restaurant Employees and Bar-tenders International Union, AFL-CIO, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT, upon request, refuse to furnishthe above-named Union with relevant and neces-sary bargaining information concerning employ-ees in the bargaining unit described below, in-cluding, but not limited to, the employees'names, classifications, rates of pay, and dates ofhire.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment and, if an understanding is reached,embody such understanding in a signed agree-ment and upon request furnish the Union withrelevant and necessary bargaining informationconcerning the employees in the bargaining unitdescribed below, including, but not limited to,the employees' names, classifications, rates ofpay, and dates of hire. The bargaining unit is:All full-time and regular part-time housekeep-ing employees including maids employed bythe Employer at its facility located at 250 28thStreet, S.W., Wyoming, Michigan; but exclud-ing restaurant employees, bakery employees,238 HOLIDAY INN SOUTHyardman, front desk clerk-porters, front deskclerk-innkeeper aides, front desk clerk-nightauditors, office clerical employees, guards,housekeeper, assistant housekeeper, headmaintenance man, guards, other supervisors asdefined in the Act, and all other employees.HOLLY'S INC., D/B/A HOLIDAY INN SOUTH239